DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, 9, 12, 16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poletto et al., US 20170322240.
Regarding claim 1, Poletto discloses a circuit (Figs. 3-12), comprising: a high-side switch and a low-side switch (Figs. 3-12; HS, LS switches) having an intermediate node intermediate the high-side switch and the low-side switch (node between HS and LS switches), wherein the high-side switch is configured to provide a first current flow line between a supply voltage node and the intermediate node (Fig. 3-12; I L-HS between Vdds and node)and the low-side switch is configured to provide a second current flow line between the intermediate node and a reference voltage node (Fig. 3; IL-LS between Vneg and middle node); a control input node configured to receive a switching control signal (Fig.3; signal via  inverter 10, stage 12), the switching control signal being applied with opposite polarities to the high-side switch and the low-side switch (Fig. 3; inverter 10 changing polarity of signal), wherein the high-side switch and the low-side switch are configured to drive an inductive load coupled either between the supply voltage node and the intermediate node or between the intermediate node and the reference voltage node (Fig. 3; inductive load coupled to the switches and Vdds), wherein during a first portion of a switching cycle of the switching control signal a load current flows in one of the high-side switch and the low-side switch (Fig. 3; plot of current through load and HS switch), and during a second portion of the switching cycle of the switching control signal the load current flows in an other of the high-side switch and the low-side switch (Fig. 3; plot of current through load and HS switch); and current sensing circuitry configured to: sample a first value of the load current flowing in the one of the high-side switch and the low-side switch at a first sampling instant during the first portion of the switching cycle before a commutation of the switching control signal (Fig. 3; Sample and hold S&H1); sample a second value of the load current flowing in the other of the high-side switch and the low-side switch at a second sampling instant during the second portion of the switching cycle after the commutation of the switching control signal (Fig. 3; S&H2 for sampling a load current in the low side switch); sample a third value of the load current flowing in the other of the high-side switch and the low-side switch at a third sampling instant during the second portion of the switching cycle after the second sampling instant (multiple values of the current sampled in the low/high side switches); and generate a failure signal as a function of the first, second and third sampled values of the load current (Fig. 3; subtractor produces error signal).
Regarding claim 4, Poletto discloses wherein the current sensing circuitry is configured to sample the third value of the load current after a time interval from the second sampling instant (multiple sampling instances occur after a second sampling instant, therefore a time internal passes after the second sampling interval).
Regarding claim 8, Poletto discloses an apparatus comprising: a circuit comprising: a high-side switch and a low-side switch (Figs. 3-12; HS, LS switches) having an intermediate node intermediate the high-side switch and the low-side switch (node between HS and LS switches), wherein the high-side switch is configured to provide a first current flow line between a supply voltage node (Fig. 3-12; I L-HS between Vdds and node) and the intermediate node and the low-side switch is configured to provide a second current flow line between the intermediate node and a reference voltage node (Fig. 3; IL-LS between Vneg and middle node); a control input node configured to receive a switching control signal (Fig.3; signal via  inverter 10, stage 12), the switching control signal being applied with opposite polarities to the high-side switch and the low-side switch (Fig. 3; inverter 10 changing polarity of signal), wherein the high-side switch and the low-side switch are configured to drive an inductive load coupled either between the supply voltage node and the intermediate node or between the intermediate node and the reference voltage node (Fig. 3; inductive load coupled to the switches and Vdds), wherein during a first portion of a switching cycle of the switching control signal a load current flows in one of the high-side switch and the low-side switch (Fig. 3; plot of current through load and HS switch), and during a second portion of the switching cycle of the switching control signal the load current flows in an other of the high-side switch and the low-side switch (Fig. 3;  current through load and LS switch); and current sensing circuitry configured to: sample a first value of the load current flowing in the one of the high-side switch and the low-side switch at a first sampling instant during the first portion of the switching cycle before a commutation of the switching control signal (Fig. 3; Sample and hold S&H1); sample a second value of the load current flowing in the other of the high-side switch and the low-side switch at a second sampling instant during the second portion of the switching cycle after the commutation of the switching control signal (Fig. 3; S&H2 for sampling a load current in the low side switch); sample a third value of the load current flowing in the other of the high-side switch and the low-side switch at a third sampling instant during the second portion of the switching cycle after the second sampling instant (multiple values of the current sampled in the low/high side switches); and generate a failure signal as a function of the first, second and third sampled values of the load current (Fig. 3; subtractor produces error signal); and a processing unit, configured to: provide the switching control signal to the circuit; and receive the failure signal from the circuit (Fig. 3; “com” and “fail” signal received and output to external device, considered a processing unit).
Regarding claim 9, Poletto discloses wherein the apparatus is a vehicle, and wherein the vehicle further comprises an inductive actuator coupled to and controlled by the circuit (¶[0003]).
Regarding claim 12, Poletto discloses wherein the current sensing circuitry is configured to sample the third value of the load current after a time interval from the second sampling instant (multiple sampling instances occur after a second sampling instant, therefore a time internal passes after the second sampling interval).
Regarding claim 16, Poletto discloses a method of operating a circuit, the method comprising: receiving, by a control input node (Figs. 3-12; “com” signal node), a switching control signal (Figs. 3-12; “com” signal); applying the switching control signal with opposite polarities to a high-side switch and a low-side switch (Figs. 3-12; HS, LS switches, via inverter 10), the high-side and low-side switches having an intermediate node intermediate the high-side and low-side switches (node between HS and LS switches),  providing, by the high-side switch, a first current flow line between a supply voltage node and the intermediate node (Fig. 3-12; I L-HS between Vdds and node); providing, by the low-side switch, a second current flow line between the intermediate node and a reference voltage node (Fig. 3; IL-LS between Vneg and middle node); coupling an inductive load either between the supply voltage node and the intermediate node or between the intermediate node and the reference voltage node (Fig. 3; inductive load coupled to the switches and Vdds); sampling, by current sensing circuitry, a first value of a load current flowing in the one of the high-side switch and the low-side switch at a first sampling instant before a commutation of the switching control signal (Fig. 3; Sample and hold S&H1); sampling, by the current sensing circuitry, a second value of the load current flowing in an other of the high-side switch and the low-side switch at a second sampling instant after the commutation of the switching control signal (Fig. 3; S&H2 for sampling a load current in the low side switch); sampling, by the current sensing circuitry, a third value of the load current flowing in the other of the high-side switch and the low-side switch at a third sampling instant after the second sampling instant (multiple values of the current sampled in the low/high side switches); and generating, by the current sensing circuitry, a failure signal as a function of the first, second and third sampled values of the load current (Fig. 3; subtractor produces error signal).
Regarding claim 19, Poletto discloses further comprising, sampling, by the current sensing circuitry, the third value of the load current after a time interval from the second sampling instant (multiple sampling instances occur after a second sampling instant, therefore a time internal passes after the second sampling interval).

Allowable Subject Matter
Claims 2-3, 5-7,10-11, 13-15, 17, 18, 20-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, prior art does not disclose or suggest “wherein the current sensing circuitry is configured to: subtract the second sampled value of the load current from the first sampled value of the load current to generate an uncompensated error signal; subtract the third sampled value of the load current from the second sampled value of the load current to generate a compensation signal; subtract the compensation signal from the uncompensated error signal to generate a compensated error signal; and generate the failure signal as a function of the compensated error signal” in combination with all the limitations of claim 2. 
Regarding claim 5, prior art does not disclose or suggest: “a comparator circuit configured to: sense a voltage signal at the intermediate node; and compare the voltage signal sensed to a threshold value to generate an output signal having edges indicative of switching instants of the intermediate node; wherein the current sensing circuitry is configured to sample the third value of the load current after a compensation time interval from the second sampling instant, and wherein the compensation time interval is a function of a time interval elapsing between one edge of the output signal of the comparator circuit and the second sampling instant” in combination with all the limitations of claim 5. 
Regarding claim 10, prior art does not disclose or suggest “wherein the current sensing circuitry is configured to: subtract the second sampled value of the load current from the first sampled value of the load current to generate an uncompensated error signal; subtract the third sampled value of the load current from the second sampled value of the load current to generate a compensation signal; subtract the compensation signal from the uncompensated error signal to generate a compensated error signal; and generate the failure signal as a function of the compensated error signal” in combination with all the limitations of claim 10.
Regarding claim 13, prior art does not disclose or suggest: “a comparator circuit configured to: sense a voltage signal at the intermediate node; and compare the voltage signal sensed to a threshold value to generate an output signal having edges indicative of switching instants of the intermediate node; wherein the current sensing circuitry is configured to sample the third value of the load current after a compensation time interval from the second sampling instant, and wherein the compensation time interval is a function of a time interval elapsing between one edge of the output signal of the comparator circuit and the second sampling instant” in combination with all the limitations of claim 13. 
Regarding claim 17, prior art does not disclose or suggest: “further comprising: subtracting, by the current sensing circuitry, the second sampled value of the load current from the first sampled value of the load current to generate an uncompensated error signal; subtracting, by the current sensing circuitry, the third sampled value of the load current from the second sampled value of the load current to generate a compensation signal; subtracting, by the current sensing circuitry, the compensation signal from the uncompensated error signal to generate a compensated error signal; and generating, by the current sensing circuitry, the failure signal as a function of the compensated error signal” in combination with all the limitations of claim 17.
Regarding claim 20, prior art does not disclose or suggest: “sensing, by a comparator circuit, a voltage signal at the intermediate node; and comparing, by the comparator circuit, the voltage signal sensed to a threshold value to generate an output signal having edges indicative of switching instants of the intermediate node; sampling, by the current sensing circuitry, the third value of the load current after a compensation time interval from the second sampling instant, the compensation time interval being a function of a time interval elapsing between one edge of the output signal of the comparator circuit and the second sampling instant” in combination with all the limitations of claim 20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shao, US 20140253083 discloses sensing current in a hi/low switch connected to a inductive load. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FEBA POTHEN/Examiner, Art Unit 2858